Citation Nr: 0718366	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  06-08 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1944 to May 1946 
and from October 1946 to October 1954.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 2005 rating decision of the Manchester, New Hampshire, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In September 2006, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

At his September 2006 hearing, the veteran raised the issue 
of entitlement to individual unemployability.  This matter is 
referred to the originating agency for appropriate action.


REMAND

The veteran was afforded a VA audiological examination to 
determine the severity of his bilateral hearing loss 
disability in May 2005.  The report of examination shows a 
diagnosis of mild, sloping to profound, bilateral 
sensorineural hearing loss.  The Board notes that during his 
September 2006 videoconference hearing, the veteran testified 
that his bilateral hearing loss disability had worsened since 
his most recent VA examination.  The veteran is entitled to a 
new examination where there is evidence that the condition 
has worsened since the last examination.  Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Accordingly, upon remand, the veteran should be 
provided a new VA audiological examination.

Based on the foregoing, this case is REMANDED to the RO or 
the Appeals Management Center (AMC) in Washington, DC, for 
the following actions:

1.  The AMC or RO should schedule the 
veteran for a VA audiological examination 
to evaluate his service-
connected bilateral hearing loss.  The 
entire claims file, to include a complete 
copy of this REMAND, should be made 
available to the examiner, and the report 
of the examination or addendum should 
note review of the claims folder.  

2.  Then, the RO or the AMC should 
readjudicate the claim.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006)



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


